Citation Nr: 1144910	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-41 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as secondary to right knee disability.

2.  Entitlement to service connection for left knee disability, to include as secondary to right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for right knee disability.  


REPRESENTATION

Appellant represented by:	The American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to June 1986, and from August 1988 to January 1990. 

The appeal initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In May 2007, the Veteran testified during a hearing before a Veterans Law Judge who has since retired from the Board; a transcript of that hearing is of record. 

In July 2007, the Board reopened the Veteran's claim for service connection for right knee disability and remanded all issues to the RO to afford due process and to allow for additional development.  In February 2010, the Board granted entitlement to right knee disability and remanded the remaining issues on appeal for further development.  In October 2011, the Veteran testified at a second Board hearing before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to entitlement to service connection for low back disability, to include as secondary to right knee disability and entitlement to an initial rating in excess of 10 percent for right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




CONTINUED ON NEXT PAGE

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current low back disability was caused by his current right knee disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for low back disability as secondary to right knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's service treatment records show that he initially injured his right knee in April 1984 after jumping off a bunk bed.  The diagnosis at the time was bursitis possibly accompanied by meniscal involvement.  He was later seen by medical personnel on several occasions for right knee pain in April 1989.  He was initially noted to have leg pain after playing nine games of basketball and it was later noted that the right knee gave way after lifting a heavy object.  The Veteran was diagnosed with a possible lateral meniscal tear.  An X-ray showed a normal joint space with an incidental small bony protuberance along the anterior border of the patella, possibly due to an old fracture.  The Veteran was put on a physical profile, which temporarily prohibited him from running or marching and was advised to walk at his own pace and distance for aerobic conditioning.  

He was subsequently given physical therapy in May 1989 and on May 24, 1989 it was noted that his knee pain and effusion had been resolved.  The diagnostic assessment was asymptomatic right knee.  

A November 1989 screening note shows that the Veteran was complaining of lower and mid back pain.  The Veteran indicated that he was a heavy equipment operator and had pulled his back.  Physical examination showed that range of motion was full and that no spasm was noted.  The Veteran's gait was normal as were his deep tendon reflexes.  The diagnostic assessment was muscular back pain.  

On December 7, 1989 examination, the Veteran's lower extremities and spine were found to be normal and it was noted that his knee and back pain had resolved.  A subsequent December 11, 1989 screening note shows that the Veteran was complaining of right knee and back pain.  He indicated that he had come back to the clinic because the pain was getting no better.  

An August 1996 private progress note shows that the Veteran was experiencing low back pain radiating down his left leg, along with numbness in the calf.  The diagnostic assessment was lumbar strain.  

May and June 2000 private progress notes also show that the Veteran had complaints of low back pain with numbness down the left leg.  The diagnostic assessment was low back pain.  

During the May 2007 hearing the Veteran testified that his back started bothering him about three or four months after he injured his knee and had essentially continued to bother him ever since.  

In a November 2007 letter, the former Assistant Commander of one of the Veteran's units indicated that the Veteran had constantly complained about his knees and back since separating from service.  

Private medical records from June 2003 to November 2008 show ongoing treatment and evaluation of low back pain.  A March 2008 lumbosacral spine X-ray showed disk and osteophyte changes in the lower lumbar spine.  A November 2008 private progress indicates that an MRI of the lumbar spine had shown a herniated disc and that the Veteran had had steroid injections that had helped his lower back pain.  

On December 2008 VA examination, the Veteran reported chronic low back pain.  It was noted that he ambulated without assistance, erect, with normal posture and gait.  He was able to walk on his toes and heels and perform squatting without pain.  Neurological testing was normal.  The examiner indicated that he reviewed a July 2008 MRI showing disc protrusion.   

It was noted that the Veteran developed a low back ache during service.  He was evaluated and treated for a strain with NSAIDs and muscle relaxants, which helped.  He had pain off and on after that and the symptoms had worsened over time.  Over the years he had not received physical therapy or devices/brace.  In October 2008, he had received two local injections, which had helped.  He could not walk prior to the injections and was able to walk after them.  There was a constant lower lumbar pain which did not change and he had had left leg numbness since 1986.  The Veteran did not lift things and stated he was told not to lift anything over 10 pounds.  He limited exercise and slept with a pillow between his legs.  He did not do yard work.  

X-rays of the lumbar spine showed some degenerative joint disease at L5-S1 and also foraminal narrowing.  Anterior spur formation of L4 was also present.  There was some degenerative joint disease of the lower thoracic spine as well.  

The pertinent diagnosis was lumbar degenerative arthritis and disc disease.  The examiner found that the lumbar spine symptoms were likely to be secondary to the Veteran's degenerative arthritis and disc disease and not secondary to his low back strain in service.  

In an August 2010 letter, a treating physician, Dr. Torres noted that the Veteran had experienced a right knee injury in service that had more likely resulted in the Veteran's left knee pain and left back pain.  The physician found that in compensating for the right knee injury, the Veteran more than likely altered his body mechanics, which eventually led to his problems with his left side.  

On February 2011 VA examination, the examiner noted that he reviewed the claims file.  The Veteran reported that he initially hurt his right knee in service and as a result he began to rely on his left knee more.  Regarding the low back, the Veteran asserted that because his knees were not strong, he ended up using his back more to do various things during the military.  He wore tight belts and was standing all day.  He felt that all these circumstances had resulted in his current back pain.  He reported pain in the left side of the low back predominantly.  The pain was aching, constant, and non-radiating.  The pain was worsened by lifting or sudden movements.  The Veteran reported fatigue, decreased motion and stiffness.  

Inspection of the spine showed normal posture, head appearance and symmetry.  There was guarding and tenderness on the left.  Range of motion was very close to normal.  The Veteran was diagnosed with L5/S1 herniated nucleus pulposus.  

The examiner commented that the Veteran clearly had degenerative arthritis of the knees and an L5/S1 herniated nucleus pulposus.  The examiner indicated that these are two distinct entities with no established causal relationship.  The presence of degenerative arthritis in the knees did alter the Veteran's biomechanical stability but did not absolutely result in the development of lumbar spine herniated nucleus pulposus.

In a September 2011 addendum, Dr. Torres indicated that he had reviewed the Veteran's records and claims file and stood by his original statement.  


III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131;
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

The evidence clearly shows that the Veteran has current degenerative disc disease and degenerative joint disease of the lumbar spine.  It also shows that he experienced a low back strain in service and that his low back was continuing to bother him just before his separation from service.  Additionally, the Veteran has affirmatively testified that his back has continued to bother him since the problems he experienced in service and that he believes that his current low back problem has resulted from his service-connected right knee disability 

The Board notes that there is somewhat conflicting medical evidence regarding whether the Veteran's current low back disability has resulted from his service-connected right knee disability.  In his August 2010 opinion, Dr. Torres affirmatively found that in compensating for the right knee injury, the Veteran more than likely altered his body mechanics, which eventually led to his problems with the left side of his low back.  On the other hand, the August 2011 VA examiner affirmatively found that the presence of degenerative arthritis in the knees did alter the Veteran's biomechanical stability but did not absolutely result in the development of lumbar spine herniated nucleus pulposus.  The Board notes that while the VA examiner's finding appears to be based on a more detailed examination and review of the record, it is qualified in nature as it indicates that the alteration in biomechanical stability could not have "absolutely" led to the development of the herniated disc.  Also, the opinion does not account for the Veteran's degenerative disc disease of the lumbar spine diagnosed by the August 2009 VA examiner.

By contrast, Dr. Torres opinion, while apparently less thorough, arrived at the more definite conclusion that the underlying symptom of the Veteran's low back disability, his left low back pain, more likely resulted from the Veteran's altered body mechanics specifically caused by his right knee injury.  The Board also notes that while Dr. Torres did subsequently indicate in September 2011 that he reviewed the Veteran's claims file and records.   Thus, in sum, the Board finds that the evidence concerning whether or not the Veteran's current low back disability has resulted from his service-connected low back disability is at least in equipoise.    Gilbert, 1 Vet. App. 49, 55 (1990).  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for low back disability as secondary to the service connected right knee disability is warranted.  38 C.F.R. § 3.102.   


ORDER

Service connection for low back disability as secondary to right knee disability is granted.


REMAND

Regarding the Veteran's claim for left knee disability, the Board notes that in the August 2010 letter, Dr. Torres found that in compensating for his service connected right knee disability, the Veteran likely altered his body mechanics and that this had eventually led to his left knee problems.  Subsequently, during the February 2011 VA examination, the examiner came to the opposite conclusion, finding that it was unlikely that the Veteran's left knee degenerative joint disease was caused by the Veteran's right knee disability.  The Board notes although the VA examiner indicated that he reviewed the claims file, including the service treatment records, there is no indication that he reviewed the earlier finding of Dr. Torres.  Additionally, the examiner did not provide an opinion as to whether the Veteran's current left knee disability is at least as likely as not (i.e. a 50% chance or better) directly related to his military service.  Consequently, on remand, the VA examiner should, after reviewing Dr. Torres finding and any other pertinent information, add an addendum to his February 2011 report, indicating whether the Veteran's current left knee disability is directly related to service and/or whether it was aggravated (permanently made worse) by his current service-connected right knee disability.  

Additionally, one of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a February 2010 rating decision, the AMC, pursuant to the earlier Board decision, granted service connection for right knee disability and assigned a 10 percent rating effective February 19, 2004.  The AMC notified the Veteran of this decision in a letter dated March 31, 2010.  Then, in July 2010, the Veteran submitted a statement where he indicated that he strongly disagreed with the rating decision "dated March 31, 2010", and hoped to receive a favorable decision "in pending claims."  The Board considers this statement to be a valid notice of disagreement with the February 2010 rating decision, as it is clear that the Veteran mistakenly used the March 31st date of the notification letter accompanying the February 2010 rating decision to identify the decision itself and his overall statement can reasonably be construed as a request for appellate review.  38 C.F.R. § 20.201.  Thus, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding this issue is taken to fulfill the requirements of the Court in Manlincon.  

Accordingly, the case is REMANDED for the following actions:

1.   The Veteran's claims file should be forwarded to the February 2011 VA examiner.  The examiner should specifically review the February 2010 letter by Dr. Torres, his own February 2011 VA examination report, any additional pertinent information that has been added to the record since February 2011, and any other necessary information, to include, if necessary, the service treatment records.  Based on this review and applying sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or better) that the Veteran's claimed left knee disability is either: (a) directly related to events or injuries in military service or (b) is aggravated (permanently made worse) by the Veteran's service-connected right knee disability.  The examiner should provide a specific rationale for all opinions given.  

If, however, after review, an opinion as to the likely causation and/or aggravation is not possible without resorting to speculation, the examiner is asked to specifically explain why such an opinion cannot be provided.  In particular the examiner should indicate whether there is any additional medical information, which could be obtained, and/or testing that could be performed, that would allow for the provision of the opinion without resort to speculation.

If this examiner is unavailable, the file should be sent to a similarly situated examiner for entry of the opinions.  If it is determined that responses cannot be entered without additional examination, such examination should be scheduled.

2.  The RO/AMC should issue a statement of the case (SOC) to the Veteran addressing the matter of entitlement to an initial rating in excess of 10 percent for right knee disability, and including citation to relevant law and regulations pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The RO should then readjudicate the claim for service connection for left knee disability.  If it remains denied, the RO should issue an appropriate supplemental SOC and provide the veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


